DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 1-9 and 15-23 in the reply filed on 10/14/21 is acknowledged.
Claims 10-14 and 26-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/14/21.
	This application is a continuation of a PCT application.  Applicant’s claim  to priority to the PCT and a priority provisional application is acknowledged.
	IDS statements filed 3/11/2020 and 10/14/2021 have been entered and considered.
	The substitute Drawing of Fig 4 is suitable to the Examiner.  The remainder of the Drawings, as filed, are suitable to the Examiner.
Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - This application fails to comply with the requirements of 37 CFR 1.821 - 1.825 because it does not contain a "Sequence Listing" as a separate part of the disclosure or a CRF of the “Sequence Listing.”.
Required response - Applicant must provide:
A "Sequence Listing" part of the disclosure; together with 
An amendment specifically directing its entry into the application in accordance with 37 CFR 1.825(a)(2);
A statement that the "Sequence Listing" includes no new matter as required by 37 CFR 1.821(a)(4); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(a)(3).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter.
If the "Sequence Listing" part of the disclosure is submitted according to item 1) c) or d) above, applicant must also provide:
A CRF in accordance with 37 CFR 1.821(e)(1) or 1.821(e)(2) as required by 1.825(a)(5); and
A statement according to item 2) a) or b) above.
The Sequences identified are in the FIGURES- FIGURES 4-6 show a polynucleotide sequence longer than the minimum length required for SEQ ID NO notation and processes.  The Brief Description of the relevant figures should also be amended to refer to the relevant SEQ ID NO.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 15-21, 23 are is/are rejected under 35 U.S.C. 102a1 as being anticipated by Frenz (2005).
	Frenz, C. (2005) Neural Network-Based Prediction of Mutation-Induced Protein Stability Changes in Staphylococcal Nuclease at 20 Residue Positions. Proteins: Structure Function and Bioinformatics, 59:147-151.
	Claim 1 is directed to a method of determining a variant score, for a set of substitution variants at one or more positions in a reference sequence using a MPNN.  Claim 1 sets forth 1) obtaining a reference sequence as an input layer.  2) obtaining a set of substitution variant sequences, each variant associated with a position. 3) operating the neural network in a forward propagation mode to identify a “molecular phenotype” for the set of variants. 4) operating the neural network in a back-propagation mode to determine a gradient for each of the set of substitution variants, and the gradient for the reference symbol at a given variant position. 5) determining a variant score based on comparing the gradient for the substitution variant and the gradient for the reference symbol at the respective position. 
	With respect to claim 1, Frenz provides MPNN which determine variant scores for substitution variants of an amino acid sequence, where the molecular phenotype is “stability.” “Through training, the network is able to learn which positions are most crucial to stability along with the effects of mutation severity at each position” P149. This molecular phenotype of stability falls within the broadest reasonable interpretation of the scope for the term “values which quantify aspects of biological molecules of cells.”  

	With respect to claim 2, a reference vector is disclosed at p148-150, input patterns and neural network construction. This teaches the limitation of claim 16. 
	With respect to claim 3, removing the gradient of the reference position from the training set is disclosed at p149, training the neural network. The training sets are created from the variant sequence dataset only, and not the reference data. This teaches the limitation of claim 17.
	With respect to claim 4, and claim 9, further iteration of the MPNN with variant sequences meeting a threshold are disclosed at p149-151, training the neural network and results and discussion sections.  Frenz applies validation variant sequences to the trained MPNN. This teaches the limitation of claim 18 and claim 23. 
	With respect to claims 5 and 7, the comparing is “determining the difference (claim 5) between the target values for each sequence and the predicted values output from the neural network.  The absolute values (claim 7) of these differences are then taken and the values for 
	With respect to claim 6, in back propagation mode, the gradient comprises comparing the output to a predetermined target: 10% error. P149 This teaches the limitation of claim 20. 
	With respect to claims 15-19, drawn to a system for performing the method, Frenz provides the system at the same places as for the method above.  The system of Frenz obtains reference and variant sequences through an input module.  A MPNN is constructed with an input layer for the reference sequence and an input for the variant sequences. The MPNN run in a forward propagation mode determines a molecular phenotype of “stability.” The back-propagation mode determines a gradient for each substitution variant and the reference.  A comparator determines a variant score for the phenotype by comparing the gradients.  
	
Claim(s) 1-9, 15-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Qi (2012).
	Qi, Y. et al. (2012) A Unified Multitask Architecture for Predicting Local Protein Properties. PLOS One 7:3 e32235, 11 pages.
Claim 1 is directed to a method of determining a variant score, for a set of substitution variants at one or more positions in a reference sequence using a MPNN.  Claim 1 sets forth 1) obtaining a reference sequence as an input layer.  2) obtaining a set of substitution variant sequences, each variant associated with a position. 3) operating the neural network in a forward propagation mode to identify a “molecular phenotype” for the set of variants. 4) operating the neural network in a back-propagation mode to determine a gradient for each of the set of substitution variants, and the gradient for the reference symbol at a given variant position. 5) 
	With respect to claim 1, Qi provides 1) obtaining reference sequences which are amino acid sequences of proteins. (P2-3, prediction tasks, secondary structure) 2) obtaining a set of substitution variants, each substitution associated with a position.  (P2-3 prediction tasks, secondary structure) Qi provides 3) a neural network, which in a forward propagation provides a score for one or more of molecular phenotypes including a) secondary structure characteristics such as alpha-helix, beta-sheet or loop; b) transmembrane topology, a phenotype of whether a protein crosses a membrane. C) solvent accessibility, d) presence of coiled coils, e) DNA binding site, f) protein binding site (p3).  Each of these elements fall within the broadest reasonable interpretation of the scope for the term “values which quantify aspects of biological molecules of cells.”  The neural network is provided beginning at p4, summarized at Fig 1.  “The network is characterized by two specialized layers- an amino acid sequence feature extraction layer, and a sequential feature extraction layer followed by a series of classical neural network layers.” Qi addresses training in the back-propagation of the neural network at pages 4-7. Gradients for each variant, and each reference are determined as discussed beginning with, eq5 and discussion, eq8 and discussion,  and eq9 and discussion,  Qi provides 5) variant scores based on comparing the gradients for the variant and the reference at the position (p6-7).  These locations also disclose a system for performing the method, meeting claim 15. 
With respect to claim 2, encoding the reference sequence to a reference vector is disclosed at p4, “the first layer extracts features for each amino acid by mapping amino acids to real-valued vectors.  We use 2 distinct types of features, a learned embedding into d-dimensional 
	With respect to claim 3, removing the gradient of the reference position from the training set is disclosed at p4-6. A training set example for the natural protein tasks comprises a set of positive fragments and a set of negative fragments training sets are created. This teaches the limitation of claim 17.
	With respect to claim 4, and claim 9, further iteration of the MPNN for various phenotypes, variant sequences having a phenotype meeting a threshold are further applied to the MPNN to identify additional molecular phenotypes.  This teaches the limitation of claim 18 and claim 23. 
	With respect to claims 5 and 7, the comparing is determining the difference (claim 5) between the target values for each sequence and the predicted values (the final probability for each phenotype class) output from the neural network.  The absolute values (claim 7) of these differences are then taken.p4-6. This teaches the limitations of claims 19 and claim 21. 
	With respect to claim 6, in back propagation mode, the gradient comprises comparing the output to a predetermined target: a) the per-residue error becomes stable, or b)reaches a specified maximum number of iterations. P5 This teaches the limitation of claim 20. 
	With respect to claim 8 and claim 22, Qi discloses determining variant scores for all substitution variants at each position, and dividing the score by the max absolute value of the variant score. P4-6.

Claim(s) 1-9, 15-23 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Zhou (2015).

Claim 1 is directed to a method of determining a variant score, for a set of substitution variants at one or more positions in a reference sequence using a MPNN.  Claim 1 sets forth 1) obtaining a reference sequence as an input layer.  2) obtaining a set of substitution variant sequences, each variant associated with a position. 3) operating the neural network in a forward propagation mode to identify a “molecular phenotype” for the set of variants. 4) operating the neural network in a back-propagation mode to determine a gradient for each of the set of substitution variants, and the gradient for the reference symbol at a given variant position. 5) determining a variant score based on comparing the gradient for the substitution variant and the gradient for the reference symbol at the respective position. 
Zhou provides neural network models for determining a molecular phenotype associated with noncoding DNA sequences of a genome.  (DeepSEA) The molecular phenotypes assessed are TF binding, DNaseI sensitivity, and histone-mark profiles.  The model integrates “sequence information from a wide sequence context, learning sequence code at multiple spatial scales with a hierarchical architecture, and multitask joint learning of diverse chromatin factors sharing predictive features.” (p931) This molecular phenotype of stability falls within the broadest reasonable interpretation of the scope for the term “values which quantify aspects of biological molecules of cells.”  
With respect to claim 1, Zhou provides 1) input for an input layer of reference biological sequences (Fig 1 and p931-932). Zhou provides an input set of sequence substitution variants to an input layer (Fig 1, p931-932).  This is shown on Fig 1 at the bottommost layer Input: genomic sequences, where one is the reference, and the other is the variant. These SNP, single nucleotide 
With respect to claim 2, encoding the reference sequence to a reference vector is disclosed in the Online Methods. This further teaches the limitation of claim 16. 
	With respect to claim 3, removing the gradient of the reference position from the training set is disclosed in the Online Methods, Data for training DeepSEA, TF prediction and in silico saturated mutagenesis for analyzing predictive features. This teaches the limitation of claim 17.
	With respect to claim 4, and claim 9, further iteration of the MPNN for various phenotypes, variant sequences having a phenotype meeting a threshold are further applied to the MPNN to identify additional molecular phenotypes- seen in the Online Methods section.  This teaches the limitation of claim 18 and claim 23. 
	With respect to claims 5 and 7, the comparing is determining the difference (claim 5) between the target values for each sequence and the predicted values (the final probability for each phenotype class) output from the neural network (online methods, in silico saturated absolute values (claim 7) of these differences are then determined as in online methods training the DeepSEA model. This teaches the limitations of claims 19 and claim 21. 
	With respect to claim 6, in back propagation mode, the gradient comprises comparing the output to a predetermined target: a) p values for variants <0.01 and b) allele frequencies larger than 0.7 or less that 0.4 (evaluation of the single nucleotide sensitivity… online methods).This teaches the limitation of claim 20. 
	With respect to claim 8 and claim 22, Qi discloses determining variant scores for all substitution variants at each position, and dividing the score by the max absolute value of the variant score. Online methods, functional SNP prioritization.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 15-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 10-14, 16, 20 and 22 of U.S. Patent No. 10,185,803. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to methods of determining scores of variants of a reference sequence, through the use of molecular phenotype neural networks (MPNN).  The ‘803 patent is limited to DNA or RNA reference sequences, while the instant application encompasses all biological sequence types.

s 1-9, 15-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,183,271. Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to methods and systems of determining scores of variants of a reference sequence, through the use of molecular phenotype neural networks (MPNN). The score of the patent is the numerical link distance.  The variants of the reference sequence include substitutions, and can include DNA, RNA and protein sequences.  The feature detectors encompass the forward and back-propagation neural networks of the application.

Claims 1-9, 15-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 37-54 of copending Application No. 17/378404 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are drawn to computer readable media comprising instructions for carrying out a method, where the method determines a score for variants of a sequence, including substitutions.  The method uses a molecular phenotype neural network to process the input data and determine the score.
It is noted that this application is unexamined as of the date of this rejection, and claim numbers may change as prosecution progresses.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9, 15-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 1-20 of copending Application No. 16/179280 the claims are drawn to methods and systems which determine a score (saliency value) for variants of a sequence, including substitutions, with labels as the expanded training set of claim 1, which is further manipulated by dependent claims to carry out determining a score using the molecular phenotype neural network (claim 4).  The method uses a molecular phenotype neural network to process the input RNA or DNA sequence data (claim 6) and determine the score (claims 8-11).
It is noted that this application is unexamined as of the date of this rejection, and claim numbers may change as prosecution progresses.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Manning et al. Biologically inspired intelligent decision making: a commentary on the use of artificial neural networks in bioinformatics (2014) Bioengineered 5:2 80-95.
Shrikumar et al. Not just a black box: learning important features through propagating activation differences. Version 2, deposited 8 May 2016, arXiv: 1605.01713v2.
Adetiba et al. Lung cancer prediction using neural network ensemble with histogram of oriented gradient genomic features.  2015 The Scientific World Journal ID: 786013, 17 pages.
Blasiak et al. a family of feed-forward models for protein sequence classification. (2012) IN: Flach et al (eds) ECML PKDD 2012 Part II, LCNS 7524, p419-434, Springer-Verlag, Berlin.
Shipp et al. US 2015/0004158 A1, Jan 1 2015, compositions, kits and methods for the identification, assessment prevention and therapy of cancer.

	FREY et al. WO/2016/201564 A1 22 December 2016, Neural network architectures for linking biological sequence variants based on molecular phenotype and systems and methods therefor.  Priority to 15 June 2015, with the same inventors and applicant.
Related published applications to one or more of the inventors: US2018/0165412 A1; US2018/0107927 A1; US2019/0138878 A1; US2019/0220740 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY K ZEMAN whose telephone number is 5712720723.  The examiner can normally be reached on 8am-2pm M-F.  Email may be sent to mary.zeman@uspto.gov if the appropriate permissions have been filed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571 272 9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/MARY K ZEMAN/            Primary Examiner, Art Unit 1631